Citation Nr: 1119340	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Whether a timely notice of disagreement was filed as to the denial of an apportionment of the Veteran's compensation benefits for the support of his dependent child.

REPRESENTATION

Appellant represented by:	Unrepresented
Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to March 1995, when he was discharged on account of physical disability.  The appellant is the mother of his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO determination that the appellant's challenge to an October 2006 special apportionment decision was untimely.  

A claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The appellant is representing herself in this action, and the Veteran is represented by The American Legion.


FINDINGS OF FACT

1.  In October 2006, the appellant's request for an apportionment of the Veteran's compensation benefits for the support of their son was denied, and both parties were notified of the decision by separate letters dated October 11, 2006; the appellant's notice letter included specific information as to how to appeal and the time limits for doing so.

2.  The appellant's notice of disagreement was received by the RO on January 11, 2007.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement as to with the denial of her claim for an apportionment of the Veteran's VA compensation benefits.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 20.200, 20.501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  However, by analogy, it does not appear that these changes are applicable to claims for apportionment such as the one decided herein, particularly as there is a series of due process rights specific to such claims, and as the matter involved is the timeliness of a notice of disagreement.  See Barger v. Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, where a claimant has failed to file a timely notice of disagreement, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A "simultaneously contested claim" is defined as a claim where one claim is allowed and one is rejected.  38 U.S.C.A. § 7105A.  A simultaneously contested claim is further defined as the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Thus the instant case is a simultaneously contested claim, because the allowance of the appellant's claim for an apportionment of the Veteran's compensation benefits would have resulted in a commensurate loss of benefits payable to the Veteran each month.  

As noted above, special procedures are applicable to simultaneously contested claims to protect the due process rights of all parties involved.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.100, 19.101, 19.102, 20.713(a).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

In this case, both the Veteran and the appellant were notified by letter, in October 2006, of the action being taken by the RO and they were informed of their hearing and representation rights.  In particular, both parties were informed that there was a 60-day deadline for the filing of a timely notice of disagreement as to the denial of an apportionment.  Careful review of the Veteran's claims file reveals that the RO observed these procedural guidelines throughout the course of this matter, providing appropriate notice to both the appellant and the Veteran at each stage of the proceeding.  The Board therefore concludes that all appropriate notification and assistance has been provided to the appellant and to the Veteran in this matter.

History

The appellant filed a claim for apportionment of the Veteran's compensation benefits in February 2005 on behalf of her minor son.  The RO provided information as to the evidence required to establish that her son should be considered the Veteran's dependent and requested additional information for this purpose in a July 2005 letter.  The letter explicitly provided a time limit of one year for the submission of such evidence.  The appellant provided copies of her son's birth certificate and his Social Security card in November 2005.  

In July 2006, the RO provided information to both the appellant and the Veteran as to the evidence required for the RO to adjudicate a claim involving the financial status of both parties and requested that each of them submit information as to their financial situation.  Both were informed that they should submit the requested documentation within 60 days of the letter, by September 25, 2006.  

Neither the appellant nor the Veteran submitted any information or contacted VA in any way subsequent to the July 2006 letters.  In October 2006, the RO promulgated a special apportionment decision denying the apportionment sought by the appellant on the basis that absent financial information from either party there was not enough information to support the request for an apportionment.  Again, both parties were notified of the decision by letters dated October 11, 2006.  In the notification letter provided to the appellant, the basis for the denial was explained and she was informed that she could disagree with the decision and initiate an appeal to the Board by filing a notice of disagreement within 60 days of the October 11, 2006, letter.  

The appellant did not contact the VA in any way until January 2007, when she filed a notice of disagreement.  The envelope bearing the postmark is of record and reflects that she mailed the notice on January 8, 2007.  The VA date stamp reflects receipt at the RO on January 11, 2007, approximately 90 days after the October 2006 notice letter.

After review of the matter, the RO determined that the appellant's notice of disagreement had not been timely filed and provided notice of this determination to the appellant and to the Veteran in June 2007.  It is this determination that the appellant has challenged and is before the Board at this time.  

Subsequently, the appellant re-applied for an apportionment, provided the requested financial information in a timely manner, and the requested apportionment was granted in an October 2008 decision.  

Analysis

Initially, it is important to emphasize, as the RO has done in the Statement of the Case and other correspondence to the appellant and the Veteran, that the sole issue here is whether the appellant filed her notice of disagreement in a timely fashion.  The merits of the apportionment claim have been resolved as the apportionment was granted in October 2008.  This appeal remains active, however, because resolution of the appeal in the appellant's favor could affect the effective date assigned the award of an apportioned share of the Veteran's benefits.
 
The appellant has filed multiple complaints involving her frustrations with the apportionment claims process and the contested claims process; however, most of her complaints are irrelevant to the question of whether she filed her notice of disagreement within the required time frame.  In this regard, she asserts that she sent her paperwork in a timely manner, but she does not offer specifics to support the assertion and she has not provided any documentary or other evidence tending to show that she mailed her notice of disagreement prior to the January 2007 date reflected on both the VA date stamp and the post office postmark.  

When appealing a simultaneously contested claim, the submission of a notice of disagreement must be within 60 days from the date that the agency mails notice of the adverse action to the claimant.  38 U.S.C.A. § 7105A; 38 C.F.R. § 20.501(a).  This requirement is firm and the appellant was notified of this time limit along with the procedures for how to file a notice of disagreement, if she so desired, in the October 2006 denial letter.  Indeed, she does not assert that she did not receive the denial letter or that the delivery of the letter was irregular in any way.

Proper notification for VA purposes is a written notice sent to the claimant's last address of record.  38 U.S.C.A. § 3.1(q).  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

In this case, there is nothing in the record to suggest any irregularity in the delivery of the October 2006, notification letter to the appellant or to suggest that she did not receive the notification.  Furthermore, there is nothing in the record to show that the appellant filed a notice of disagreement within 60 days of the October 2006, notification.  Rather, her notice of disagreement was received approximately 90 days after the notification.  Thus, the Board must find that the appellant did not file a timely notice of disagreement, and the case must be dismissed for failure to perfect an appeal to the Board.  38 C.F.R. § 20.200.

(CONTINUED ON THE NEXT PAGE)

ORDER

Because the appellant's notice of disagreement to the October 2006 special apportionment decision was not timely filed, the appeal of the denial of an apportionment of the Veteran's compensation benefits for the support of his son is dismissed.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


